892 F.2d 82
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Charles Verdel FARNSWORTH, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 88-6652.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 22, 1989.*Decided Dec. 13, 1989.

Before JAMES R. BROWNING, KOZINSKI and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Petitioner appeals the district court's denial of his motion to vacate sentence under 28 U.S.C. § 2255.   Farnsworth claims that the district court was without jurisdiction to revoke his probationary sentence because his probation had not yet begun at the time of the court's order.


3
By its denial of Farnsworth's § 2255 motion, the district court indicated its intention that the phrase "consecutive to the time served" was to mean consecutive to petitioner's time in custody, rather than consecutive to completion of the parole portion, of his 1978 sentence.   See United States v. O'Brien, 789 F.2d 1344, 1347 (9th Cir.1986).   In any event a district court may revoke probation for a pre-probation offense.   U.S. v. Daly, 839 F.2d 598, 601 (9th Cir.1988).   Consequently, the district court properly exercised its jurisdiction to revoke Farnsworth's probation.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3